Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
Applicant presents Claims 1-16 for examination.  The Office rejects Claims 1-16 as detailed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office rejects Claim 16 and any corresponding dependent claims under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims refer to a “computer-readable medium,” and given the broadest reasonable interpretation in light of the specification, the language may be interpreted to include non-statutory subject matter.  Applicant may overcome this rejection by amending the claims to explicitly refer to a "non-transitory, computer-readable storage medium” (See USPTO Notice, "Subject Matter Eligibility of Computer Readable Media,” 26 Jan 2010).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims1-16 under 35 U.S.C. 102(a)(1) as being anticipated by DeBates et al. (U.S. Pub. 2017/0286084 [IDS Entry]):
As for Claim 1, DeBates teaches a reader configured to read wirelessly data from the automation apparatus that is at least partly powered off (P5 ¶38 L1: “At 302, a radio-frequency identification (RFID) tag of a device is interrogated with a RFID reader. For example, the RFID reader 106 interrogates the RFID tag 218 in the device 104 to determine whether the device needs a firmware or software update, such as an update of the operating system 228. Notably, the RFID reader 106 interrogates the device 104 while the device is still packaged for shipment and/or retail, and while the device is powered off.”); a processing circuitry configured to determine, based on the read data, the availability of the software update for the automation apparatus (P5 ¶39 L1: “At 306, a determination is made that device software is not a latest version based on the response of the software version indicator from the RFID tag.”); and a database configured to store at least update for the software (P5 ¶41 L1: “At 310, a file location of a device software update is communicated to the RFID tag of the device. For example, the RFID reader 106 communicates the file location of the device software update 122 to the RFID tag 218 in the device 104, and the software update file location 118 is stored in the RFID tag memory 220. In implementations, the file location 118 of the device software update 122 is a universal resource locator (URL) to the server device 244 that maintains the device software update for the device 104 that does not have the latest version of device software.”); wherein the processing circuitry is further configured, in response to the available software update, to enable the automation apparatus for receiving the update for the software (P5 ¶42 L1: “At 312, an update indicator is communicated to the RFID tag of the device effective to set an update enable flag in the memory of the RFID tag. For example, the RFID reader 106 communicates an update indicator to the RFID tag 218 of the device 104 and the update indicator is set in the RFID tag memory 220 as the update enable flag 126, which then serves as a software update indication for the bootloader application 234 of the device 104 when the device is powered-up.”)
As for Claim 2, which depends on Claim 1, DeBates teaches wherein the reader is configured to operate by using one of near-field communication (NFC) technology, radio-frequency identification (RFID) technology, QR-code (Quick Response code) technology, data matrix and/or bar code (P5 ¶38 L1: “At 302, a radio-frequency identification (RFID) tag of a device is interrogated with a RFID reader.)
As for Claim 3, which depends on Claim 1, DeBates teaches wherein the data of the automation apparatus includes at least an identification information of the automation apparatus and/or a version of the software installed in the automation apparatus (P2 ¶17 L10: “In this example, each of the devices 104 maintain device software status information 108, such as data stored in a memory of the RFID tag in each respective device. In response to the RFID reader 106 interrogating the devices 104, the RFID reader can receive a response of a device identifier 110 and a software version indicator 112 from each of the respective devices.”)
As for Claim 4, which depends on Claim 3, DeBates teaches wherein the database comprises one or more available software versions for the automation apparatus based on the identification information of the automation apparatus  (P5 ¶39 L6: “In implementations, the RFID reader 106 communicates the device identifier 110 and the software version indicator 112 for the device 104 to the server device 244, which then compares the information with similar stored information about the device to assess whether the particular device has the latest version of device software.”)
As for Claim 5, which depends on Claim 3, DeBates teaches wherein the processing circuitry is configured to compare, based on the identification information of the automation apparatus, the software version installed in the automation apparatus to the one or more available software versions stored in the database in the determination of the availability of the software update (P5 ¶39 L6: “In implementations, the RFID reader 106 communicates the device identifier 110 and the software version indicator 112 for the device 104 to the server device 244, which then compares the information with similar stored information about the device to assess whether the particular device has the latest version of device software.”)
As for Claim 6, which depends on Claim 3, DeBates teaches wherein the identification information of the automation apparatus includes at least one of a type, a model and/or a serial number of the automation apparatus (P5 ¶39 L6: “In implementations, the RFID reader 106 communicates the device identifier 110 and the software version indicator 112 for the device 104 to the server device 244, which then compares the information with similar stored information about the device to assess whether the particular device has the latest version of device software.”  That is, a device identified indicated a device type.)
As for Claim 7, which depends on Claim 3, DeBates teaches wherein the processing circuitry is configured to update the version of the installed software in the data of the automation apparatus according to the installed software update (P5 ¶42 L1: “At 312, an update indicator is communicated to the RFID tag of the device effective to set an update enable flag in the memory of the RFID tag. For example, the RFID reader 106 communicates an update indicator to the RFID tag 218 of the device 104 and the update indicator is set in the RFID tag memory 220 as the update enable flag 126, which then serves as a software update indication for the bootloader application 234 of the device 104 when the device is powered-up.”)
As for Claim 8, which depends on Claim 1, DeBates teaches wherein the processing circuitry is configured to request an approval of a user before enabling the automation apparatus to receive the update for the software (“The described system can be used in manufacturing, distribution, and service centers, as well as may be implemented as a kiosk from which a user [user approval] can update device firmware and software in a device.”)
As for Claim 9, which depends on Claim 1, DeBates teaches wherein the processing circuitry is configured to open a data link between the automation apparatus and the reader when enabling the automation apparatus for receiving the update for the software (P5 ¶41 L6: “In implementations, the file location 118 of the device software update 122 is a universal resource locator (URL) to the server device 244 that maintains the device software update for the device 104 that does not have the latest version of device software.”)
As for Claim 10, which depends on Claim 9, DeBates teaches wherein the processing circuitry is configured to receive a password from the automation apparatus for opening the data link between the automation apparatus and the reader (P4 ¶33 L16: “The wireless network connection information includes an identification of the network 242 and the network credentials (e.g., the network key [i.e., password]) to join the wireless network for wireless communication. The RFID reader 106 can also communicate an update indicator to the RFID tag 218 of the device 104 and the update indicator is set in the RFID tag memory 220 as the update enable flag 126, which then serves as a software update indication for the bootloader application 234 of the device 104 when the device is powered-up.”)
As for Claim 11, which depends on Claim 9, DeBates teaches wherein the data link is opened by using Bluetooth (P7 ¶57 L8: “Additionally, the device data can include any type of audio, video, and/or image data. Example transceivers include wireless personal area network (WPAN) radios compliant with various IEEE 802.15 (Bluetooth™) standards, wireless local area network (WLAN) radios compliant with any of the various IEEE 802.11 (WiFi™) standards, wireless wide area network (WWAN) radios for cellular phone communication, wireless metropolitan area network (WMAN) radios compliant with various IEEE 802.15 (WiMAX™) standards, and wired local area network (LAN) Ethernet transceivers for network data communication.”)
As for Claim 12, which depends on Claim 1, DeBates teaches wherein the update for the software is transmitted from the database to the automation apparatus via the reader (P2 ¶21 L1: “Alternatively, the server device 120 can communicate the device software update 122 to the RFID reader 106, such as for a smaller-sized software patch, or for a new file for direct download to the RFID tag of the device. The update can then be pushed directly from the RFID reader to the RFID tag memory of the embedded RFID tag, and the RFID reader 106 communicates the power-up command to the RFID tag as the interrupt enable 128.”)
As for Claim 13, which depends on Claim 1, DeBates teaches wherein the reader comprises the processing circuitry (P5 ¶29 L12: “Alternatively, the server device 244 communicates the device information back to the RFID reader 106, which then determines whether the device 104 has the latest version of device software.”)
As for Claim 14, which depends on Claim 1, DeBates teaches wherein the database comprises a cloud server (P4 ¶32 L9: “The network can also be implemented using any type of network topology and/or communication protocol, and can be represented or otherwise implemented as a combination of two or more networks, to include cellular networks, IP-based networks, and/or the Internet.”  That is, the server containing the database can be connected to the system through the Internet (i.e., function as a cloud server].)
Claims 15 and 16 recite substantially the same subject matter as Claim 1 and stand rejected on the same basis accordingly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-F*] relate to wirelessly updating software.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
18 November 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191